Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means in claims 27-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 11-18, 20, 22-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0393944 A1) (Huang herein after).

Re Claim 1, Huang discloses a method of wireless communication performed by a user equipment (UE), comprising: 
transmitting a monitoring signal associated with one or more antennas of the UE (infrared LED or proximity sensor 550 to emit electromagnetic radiation such as infrared light, [0113]); 
identifying, based at least in part on the monitoring signal, a blockage associated with the one or more antennas (processor 210 detects a return signal, the processor 210 deactivates the beams of the antenna module 715 that overlap the field of view 712 of the proximity sensor 550, [0117]); and 
performing a beam search (sensor assisted beam searching, [0072]) using a decreased frequency of occurrence of tracking occasions for the one or more antennas (the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]) based at least in part on the identification of the blockage associated with the one or more antennas (processor 210 deactivates the antenna modules near to which a blockage is detected based on the blockage information obtained in operation 510, [0077]).
Huang discloses the claimed invention except explicitly teaches the claimed invention in a single embodiment.  Huang discloses sensor assisted beam searching according to various embodiments of the present disclosure ([0072]).  Huang further discloses processor 210 controls an infrared LED or proximity sensor 550 to emit electromagnetic radiation such as infrared light ([0113]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Huang to further improve the MIMO beamforming efficiency. 

Re Claim 2, Huang discloses the method of claim 1, wherein the performance of the beam search is to identify a serving beam for the UE (the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]).

Re Claim 3, Huang discloses the method of claim 1, wherein performance of the beam search using the decreased frequency of occurrence of tracking occasions for the one or more antennas based at least in part on the identification of the blockage associated with the one or more antennas further comprises: reducing one or more weights (subset) associated with the one or more antennas for the beam search, wherein the one or more weights are used to determine a frequency of occurrence of tracking occasions for the one or more antennas (processor 210 deactivates the antenna modules near to which a blockage is detected based on the blockage information obtained in operation 510, [0077], the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]).

Re Claim 4, Huang discloses the method of claim 1, wherein performance of the beam search using the decreased frequency of occurrence of tracking occasions for the one or more antennas based at least in part on the identification of the blockage associated with the one or more antennas further comprises: skipping one or more tracking opportunities associated with the one or more antennas based at least in part on the blockage (processor 210 deactivates the antenna modules near to which a blockage is detected based on the blockage information obtained in operation 510, [0077], the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]).

Re Claim 5, Huang discloses the method of claim 4, wherein no beam measurement is performed by the UE in any of the one or more tracking opportunities based at least in part on skipping the one or more tracking opportunities (processor 210 deactivates the antenna modules near to which a blockage is detected based on the blockage information obtained in operation 510, [0077], the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]).

Re Claim 6, Huang discloses the method of claim 4, wherein the skipping of the one or more tracking opportunities comprises: performing, in the one or more tracking opportunities, a beam measurement associated with an antenna other than the one or more antennas (UE 201 is configured with CSI-RS for CSI measurement and reporting, [0066], processor 210 deactivates the antenna modules near to which a blockage is detected based on the blockage information obtained in operation 510, [0077], the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]).

Re Claim 8, Huang discloses the method of claim 1, wherein the identification of the blockage is based at least in part on a signal from a blockage sensor of the UE (processor 210 detects a return signal, the processor 210 deactivates the beams of the antenna module 715 that overlap the field of view 712 of the proximity sensor 550, [0117]).

Re Claim 11, Huang discloses the method of claim 1, wherein the decreased frequency of occurrence of tracking occasions for the one or more antennas is relative to a frequency of occurrence of tracking occasions associated with a group of antennas, other than the one or more antennas, that is not associated with a blockage (processor 210 deactivates the antenna modules near to which a blockage is detected based on the blockage information obtained in operation 510, [0077], the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]).

Re Claim 12, Huang discloses the method of claim 1, wherein identifying the blockage is based at least in part on sensing a received power of the monitoring signal (processor 210 detects a return signal, the processor 210 deactivates the beams of the antenna module 715 that overlap the field of view 712 of the proximity sensor 550, [0117]).

Re Claim 13, Huang discloses a user equipment (UE) for wireless communication, comprising: 
a memory; and one or more processors, coupled to the memory (memory, [0010], processor, [0051]), configured to: 
transmit a monitoring signal associated with one or more antennas (infrared LED or proximity sensor 550 to emit electromagnetic radiation such as infrared light, [0113]); 
identify, based at least in part on the monitoring signal, a blockage associated with the one or more antennas (processor 210 detects a return signal, the processor 210 deactivates the beams of the antenna module 715 that overlap the field of view 712 of the proximity sensor 550, [0117]); and 
perform a beam search (sensor assisted beam searching, [0072]) using a decreased frequency of occurrence of tracking occasions for the one or more antennas (the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]) based at least in part on the identification of the blockage associated with the one or more antennas (processor 210 deactivates the antenna modules near to which a blockage is detected based on the blockage information obtained in operation 510, [0077]).
Huang discloses the claimed invention except explicitly teaches the claimed invention in a single embodiment.  Huang discloses sensor assisted beam searching according to various embodiments of the present disclosure ([0072]).  Huang further discloses processor 210 controls an infrared LED or proximity sensor 550 to emit electromagnetic radiation such as infrared light ([0113]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Huang to further improve the MIMO beamforming efficiency. 

Re Claim 14, Huang discloses the UE of claim 13, wherein the performance of the beam search is to identify a serving beam for the UE (the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]).

Re Claim 15, Huang discloses the UE of claim 13, wherein the one or more processors, to perform of the beam search using the decreased frequency of occurrence of tracking occasions for the one or more antennas based at least in part on the identification of the blockage associated with the one or more antennas, are configured to: reduce one or more weights (subset) associated with the one or more antennas for the beam search (processor 210 deactivates the antenna modules near to which a blockage is detected based on the blockage information obtained in operation 510, [0077], the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]).

Re Claim 16, Huang discloses the UE of claim 13, wherein the one or more processors, to perform of the beam search using the decreased frequency of occurrence of tracking occasions for the one or more antennas based at least in part on the identification of the blockage associated with the one or more antennas, are configured to: skip one or more tracking opportunities associated with the one or more antennas based at least in part on the blockage (processor 210 deactivates the antenna modules near to which a blockage is detected based on the blockage information obtained in operation 510, [0077], the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]).

Re Claim 17, Huang discloses the UE of claim 16, wherein no beam measurement is performed by the UE in the one or more tracking opportunities based at least in part on skipping the one or more tracking opportunities (processor 210 deactivates the antenna modules near to which a blockage is detected based on the blockage information obtained in operation 510, [0077], the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]). 

Re Claim 18, Huang discloses the UE of claim 16, wherein the one or more processors, to skip the one or more tracking opportunities, are configured to: perform a beam measurement associated with a different antenna than the one or more antennas in the one or more tracking opportunities (processor 210 deactivates the antenna modules near to which a blockage is detected based on the blockage information obtained in operation 510, [0077], the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]).

Re Claim 20, Huang discloses the UE of claim 13, wherein the identification of the blockage is based at least in part on a signal from a blockage sensor of the UE (processor 210 detects a return signal, the processor 210 deactivates the beams of the antenna module 715 that overlap the field of view 712 of the proximity sensor 550, [0117]).

Re Claim 22, Huang discloses the UE of claim 13, wherein the decreased frequency of occurrence of tracking occasions for the one or more antennas is relative to a frequency of occurrence of tracking occasions associated with a group of antennas that is not associated with a blockage (processor 210 deactivates the antenna modules near to which a blockage is detected based on the blockage information obtained in operation 510, [0077], the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]).

Re Claims 23 and 27, Huang discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE) (memory, [0010], processor, [0051]), cause the UE to: 
transmit a monitoring signal associated with one or more antennas (infrared LED or proximity sensor 550 to emit electromagnetic radiation such as infrared light, [0113]); 
identify, based at least in part on the monitoring signal, a blockage associated with the one or more antennas (processor 210 detects a return signal, the processor 210 deactivates the beams of the antenna module 715 that overlap the field of view 712 of the proximity sensor 550, [0117]); and 
perform a beam search (sensor assisted beam searching, [0072]) using a decreased frequency of occurrence of tracking occasions for the one or more antennas (the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]) based at least in part on the identification of the blockage associated with the one or more antennas (processor 210 deactivates the antenna modules near to which a blockage is detected based on the blockage information obtained in operation 510, [0077]).
Huang discloses the claimed invention except explicitly teaches the claimed invention in a single embodiment.  Huang discloses sensor assisted beam searching according to various embodiments of the present disclosure ([0072]).  Huang further discloses processor 210 controls an infrared LED or proximity sensor 550 to emit electromagnetic radiation such as infrared light ([0113]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Huang to further improve the MIMO beamforming efficiency. 

Re Claims 24 and 28, Huang discloses the non-transitory computer-readable medium of claim 23 and the apparatus of claim 27, wherein the one or more instructions further cause the UE to identify a serving beam for the UE (the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]).

Re Claims 25 and 29, Huang discloses the non-transitory computer-readable medium of claim 23 and the apparatus of claim 27, wherein the one or more instructions further cause the UE to: reduce one or more weights (subset) associated with the one or more antennas for the beam search (processor 210 deactivates the antenna modules near to which a blockage is detected based on the blockage information obtained in operation 510, [0077], the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]).

Re Claims 26 and 30, Huang discloses the non-transitory computer-readable medium of claim 23 and the apparatus of claim 27, wherein the one or more instructions further cause the UE to: skip one or more tracking opportunities associated with the one or more antennas based at least in part on the blockage (processor 210 deactivates the antenna modules near to which a blockage is detected based on the blockage information obtained in operation 510, [0077], the beams L included in the subset Sp may be used to determine an ideal beam to be used to generate and transmit a signal, [0080]).

Allowable Subject Matter
Claims 7, 9-10, 19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631